FILED
                                                                        JULY 7, 2020
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )        No. 36592-1-III
                                              )
                     Respondent,              )
                                              )
       v.                                     )        UNPUBLISHED OPINION
                                              )
STEVEN BERNARD PALLETT,                       )
                                              )
                     Appellant.               )

       PENNELL, C.J. — Steven Pallett appeals a community custody condition, imposed

in connection with his conviction for first degree rape. We affirm.

                                    BACKGROUND

       A jury convicted Mr. Pallett of first degree rape after he forced a woman to

perform a sex act at gunpoint. Both Mr. Pallett and the woman had been expecting to

exchange sex for money, but Mr. Pallett refused to make payment.

       At sentencing, Mr. Pallett received a minimum sentence of 168 months’

confinement and a maximum of life. The court also imposed community custody. One of

the community custody conditions required that Mr. Pallett “not engage in the business of
No. 36592-1-III
State v. Pallett


prostitution.” Clerk’s Papers at 410. Mr. Pallett did not object to the wording or relevance

of this condition. He now appeals.

                                        ANALYSIS

       Mr. Pallett challenges his community custody condition prohibiting engaging in

the business of prostitution. He makes two arguments: (1) the condition is not crime

related and (2) it is unconstitutionally vague. Because Mr. Pallett did not object to the

condition at the time of sentencing, our review is limited to the constitutional vagueness

challenge. RAP 2.5(a); State v. Peters, 10 Wash. App. 2d 574, 581-82, 586-87, 455 P.3d
141 (2019).

       A community custody condition is unconstitutionally vague if it is unreasonably

imprecise or susceptible to arbitrary enforcement. Peters, 10 Wash. App. 2d at 586. “The

doctrine of unconstitutional vagueness is concerned with inherently hazy or variable . . .

terms.” State v. Evans, 177 Wash. 2d 186, 206, 298 P.3d 724 (2013). Community custody

conditions must be sufficiently clear to inform a person of ordinary intelligence what he

or she cannot do. State v. Hai Minh Nguyen, 191 Wash. 2d 671, 679, 425 P.3d 847 (2018).

       Here, there is no impermissible ambiguity. The concept of illegal “prostitution” is

defined with precision under Washington law. RCW 9A.88.030(1) (“A person is guilty of

prostitution if such person engages or agrees or offers to engage in sexual conduct with


                                              2
No. 36592-1-111
State v. Pallett


another person in return for a fee."). 1 In addition, the term "business" connotes a

commercial activity engaged in over a period of time. WEBSTER'S THIRD NEW

INTERNATIONAL DICTIONARY 302 (1993). Given these two definitions, the community

custody condition broadly prohibits Mr. Pallett from participating in activities focused on

exchanging money for sexual conduct. This would include promoting, soliciting or

working as a prostitute. The condition withstands Mr. Pallett's vagueness challenge.

                                     CONCLUSION

       The judgment of conviction is affirmed.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                           Pennell, C.J.

WE CONCUR:




Siddoway, J.                               Fearing, J.




       1
         "Sexual conduct" is defined as "sexual intercourse" or "sexual contact" as set
forth by RCW 9A.44.010(1)-(2). RCW 9A.88.030(2).

                                              3